Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation reports second quarter net income of $118 million << SECOND QUARTER OVERVIEW - EBITDAR(1) of $342 million (excluding special charges). - Operating income (excluding special charges) of $102 million. - Net income of $118 million. - Strong performance by ACTS with EBITDA(1) of $26 million (excluding special charges), $18 million up over second quarter 2006. - Distributions of Aeroplan and Jazz units to ACE shareholders totaling $0.5 billion during the quarter. - ACTS sale transaction announced in June 2007 at an enterprise value of approximately $975 million. - ACE cash of $347 million at June 30, 2007. >> MONTREAL, Aug. 10 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) today reported EBITDAR(1) of $342 million (excluding special charges) and operating income (excluding special charges) of $102 million for the second quarter of Special labour charges amounting to $6 million were recorded in the 2007 quarter related to the termination of a heavy maintenance contract at ACTS.
